Citation Nr: 1119172	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for high blood pressure.

2. Entitlement to service connection for a heart murmur (claimed as a heart condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and V.A.G.




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from November 1975 to March 1976.  Thereafter, he served in the South Carolina Army National Guard until January 2004 with active duty from January 3 to January 17, 2004 and earlier periods of active duty training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Columbia, South Carolina; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2. High blood pressure and a heart murmur both existed prior to the period of active duty in January 2004, and were noted upon entrance examination.  

3. There is no competent evidence showing that high blood pressure or a heart murmur were permanently worsened beyond normal progression during active duty or any period of active duty training.

4. There is no competent medical evidence linking high blood pressure or a heart murmur to any incident of active duty or active duty for training.  

5. The medical evidence does not show that elevated blood pressure or a heart murmur were otherwise incurred during active duty or within one year of active service.


CONCLUSION OF LAW

The Veteran does not have high blood pressure or a heart murmur that was incurred in or aggravated by any period of active duty or active duty for training, nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claims, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in a September 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include Army National Guard service treatment records, private treatment records, limited National Guard personnel records, lay evidence, and hearing testimony.  

The Board acknowledges that a VA examination has not been scheduled in this case for purposes of obtaining a medical opinion.   However, the medical evidence does not indicate that the claimed conditions may be associated with active duty or active duty training.  Thus, under these circumstances, there is no duty to provide a medical examination or to obtain a medical opinion.   38 C.F.R. § 3.159(c) (2010); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that personnel records showing periods of active duty for training prior to January 2004 have not been associated with the claims file.  However, the Veteran has not alleged, nor does the medical evidence show that such conditions were incurred in or aggravated by any periods of active duty training.  Rather, the Veteran contends that such conditions were caused or aggravated by the stresses of being called to active duty in January 2004.  Finally, service treatment records do not show that the Veteran received treatment for such conditions at any time during his service with the National Guard.  Accordingly, the Board does not find such development to be either necessary or required prior to deciding these claims.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Legal Criteria - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.

At the outset, the Board notes that in this case, the Veteran had active duty and/or ACDUTRA during basic training from November 1975 to March 1976, January 16 to January 22, 1996, and January 3 to January 17, 2004.  As the claimed disabilities are diseases, service connection may potentially be granted based upon a disease incurred in or aggravated in the line of duty while performing ACDUTRA.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, certain chronic diseases, including organic heart disease, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease may be presumed to have been aggravated by active service where there is an increase in disability during service.  If there is no increase in severity of the disability, aggravation will not be presumed.  In order to rebut any presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The Board ntoes that both high blood pressure and a heart murmur are well documented to have existed prior to the period of active duty in January 2004.  National Guard records show elevated blood pressure was noted on National Guard medical screening dated December 1997.  On that occasion, it was 138/96.  A report of medical examination dated December 1997 noted that his blood pressure was 153/108.  An echocardiogram showed a diagnosis of borderline bradycardia with sinus arrhythmia and was otherwise normal.  

In August 2001, a National Guard periodic physical examination showed a diagnosis of heart murmur; grade 3 out of 6 with 6 being the loudest.  On that occasion, despite a well documented history of elevated blood pressure and related cardiovascular screening tests, a report of medical history shows that he was unsure whether he had a history of high or low blood pressure.  A medical history form for a cardiovascular assessment showed a report of shortness of breath with exercise.  A report of medical examination noted a blood pressure reading of 168/97 and blood work showed high cholesterol and high blood glucose.  An electrocardiogram showed isolated premature atrial complexes, minimal voltage criteria for left ventricle hypertrophy which was noted may be a normal variant, and a t-wave abnormality.  

In September 2001, an exercise stress test was negative for myocardial ischemia and a diagnosis of mild to moderate hypertension was shown.  

In February 2002, a National Guard clinical record showed borderline elevated blood pressure reading of 120/90.  Cholesterol was high at 244 and glucose levels were elevated.  The physician stated that the Veteran was not diabetic at that time.  The Veteran's prognosis was good with diet and exercise.  

In April 2002, an annual medical certificate shows that the Veteran reported experiencing some shortness of breath with exercise and he was taking medication for high cholesterol.  He did not report any further medical problems and was found to be fully fit for service.

A May 2003 pre-deployment health assessment showed that the Veteran reported being in good health without any medical problems or concerns.  However, it was noted that on his lat exam he had elevated BP and he was non-deployable.

In October 2003, a periodic physical examination noted findings of elevated glucose, blood pressure, and cholesterol.  Consequently, he was referred to his family physician for follow-up with orders to furnish documentation within 30 days.  A corresponding private treatment record showed that the Veteran reported that he discontinued all medications "in the past," and he was feeling fine with the exception of "on and off" headaches.  His blood pressure was 130/70.  He was assessed with hypertension, elevated blood sugar, and hyperlipidemia.  

In November 2003, a private treatment record shows lab results were significant for findings of a fasting blood sugar of 112, and elevated levels of creatine, cholesterol and sodium.  His blood pressure was 128/86 on a low salt diet.  Significantly, a personal history for a cardiovascular risk assessment shows that the Veteran reported shortness of breath with exercise and he denied a history of high blood pressure.    

In January 2004, a National Guard physical examination conducted at the time the Veteran was called to active service showed the Veteran's blood pressure was 174/98 and his blood sugar was "high."  The Veteran reported that for the two years prior, he experienced shortness of breath while doing yard work and playing sports.  A "30 year exposure to textiles" was noted.  The only medication reported was Lipitor (cholesterol).  Upon physical examination, a grade three heart murmur was noted that decreased with valsavla - possible aorta strain.  It was the physician's opinion based on the Veteran's significant heart murmur and history of shortness of breath with exertion, that he was non-deployable.  The physician stated that the Veteran needed to be evaluated by a cardiologist to address his high blood pressure and heart murmur.  The Veteran was instructed to return home.  As noted above, the period of active service ended on January 17, 2004.  

Subsequently, the Veteran presented to his family physician for follow-up of the aforementioned conditions.  January 2004 private treatment reports noted the aforementioned service examination findings of high blood pressure and a heart murmur.  The Veteran stated that he was taking Lipitor and reported a good diet.  Significantly, he denied any symptoms.  An electrocardiogram showed mitral valve prolapsed with mild mitral regurgitation, mild concentric left ventricular hypertrophy associated with left ventricle diastolic dysfunction and normal left ventricle systolic dysfunction with left ventricular ejection fraction of 55%.

In February 2004, a memorandum from the Office of the Adjutant General indicated that the State Surgeon reviewed medical documentation from Martin Army Community Hospital and requested a complete work-up from the Veteran's cardiologist stating diagnosis, prognosis, and physical limitations regarding military duty.  Significantly, it stated that the Veteran would not perform any type of duty for pay, to include inactive duty for training, until cleared by the State Surgeon.  

In July 2004, following a review of medical records, the Medical Review Board recommended a medical separation due to an inability to perform military duties.  In a statement concerning the Veteran's medical qualifications, it was found that the Veteran had to be removed from his position as a platoon sergeant given his physical profile indicating that was not physically able to perform the required occupational duties of that position.  The letter stated that the Veteran was unable to be mobilized for Operation Iraqi Freedom with his unit due to the same medical condition noted at the National Training Center.  

Accordingly, in August 2004, the Veteran was notified of separation proceedings due to medical disqualification.

The first post-service treatment record is a November 2006 electrocardiogram that revealed a borderline first degree A-V block, and a minor IV conduction defect.  The Veteran's blood pressure was 130/80 with medication.

Significantly, in May 2007, a private treatment record noted a grade II (out of VI, with VI being the loudest) mid-systolic ejection murmur over the mitral area.  The Veteran's blood pressure was 120/80 and was noted to be under good control with medication.

Significantly, in November 2007, there was no heart murmur upon physical examination.  The Veteran's blood pressure was 110/68.  It was noted that his hypertension was under good control.  

In February 2011, the Veteran testified at a Travel Board hearing at the RO.  Historically, he testified that he served on active duty in the Army for basic training from November 1975 to March 1976.  He then served in the Army National Guard for 29 years.  He testified that in addition to performing drills one weekend per month, he served two weeks annually on active duty for training, and occasionally for three week periods when he went to the Army National Training Camp, Belize, and overseas.  On January 3, 2004, he presented for active duty under Title 10.  On January 14th,  he underwent a pre-deployment examination whereby he was diagnosed with hypertension and a heart murmur, reportedly for the first time.  Consequently, he was found to be non-deployable and he was sent home on January 17, 2004 where he remained until he was formally medically discharged on September 19, 2004.  

Concerning the conditions on appeal, the Veteran testified that his position as a platoon sergeant entailed a lot of paperwork and stress due to his status of watching over 40-50 people.  He stated that during his service with the National Guard, he underwent a physical every 6 years.  He testified that he was initially diagnosed with high blood pressure on a January 2004 pre-deployment examination.  However, he further testified that he had been taking Lipitor for high cholesterol since 2002, when his private physician diagnosed him with high blood pressure and a heart murmur.  In regards to his heart murmur, the Veteran testified that he is receiving no current treatment for such condition, but it is being monitored.  The Veteran testified that his current daily medications include Lipitor and Bayer 81. The Veteran stated that it is his belief that the claimed conditions are related to service because they were not found until he reported to Fort Benning for active duty in January 2004.  He stated that when questioning the doctor upon diagnosis, he was told that age and stress likely caused the claimed conditions.  He stated that after a while, you feel like the military would take care of the Veteran.  He stated that with the exception of the 2004 physician who diagnosed the such conditions and stated that they were due to age and stress, no physician has told him that such conditions are related to military service.  When not on duty with the National Guard, the Veteran testified that he has worked in a textile factory for the last 30 years, which he stated was not stressful.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for High Blood Pressure

The Veteran contends that he did not have high blood pressure until he was called to active service in January 2004.  However, he gave conflicting testimony asserting that he was diagnosed with high blood pressure in 2002 by his private physician. 

Contrary to both assertions, National Guard records include a December 1997 medical screening showed the Veteran's blood pressure was 138/96.  A December 1997 report of medical examination further noted an elevated blood pressure reading of 153/108.  An August 2001 report of medical history showed that the Veteran stated that he was unsure whether he had a history of high or low blood pressure.  A September 2001 stress test was positive for mild to moderate hypertension.  A February 2002 clinical examination report noted borderline elevated blood pressure.  The examiner stated that the Veteran's prognosis was good with diet and exercise.  In April 2002, an Annual Medical Certificate noted that the Veteran reported some shortness of breath with exercise.  A May 10, 2003, pre-deployment assessment noted elevated BP on the last physical, and indicated that he was not deployable.  In October 2003, the Veteran denied any medical problems on a report of medical history.  However, an associated report of medical examination documented high blood pressure.  The Veteran was instructed to follow up with his private physician whereby his blood pressure was 130/100.  In November 2003, the Veteran denied a history of high or low blood pressure.  In November 2003, a private treatment record showed blood pressure of 128/86 with a low salt diet.  The Veteran reported for active duty on January 3, 2004.  On January 14, 2004, a pre-deployment physical examination report showed a blood pressure reading of 170/100.  The Veteran was found to be non-deployable.  On January 17, 2004, the Veteran was sent home where he remained until he was formally medically discharged.  

Significantly, service treatment records are negative for any treatment of high blood pressure.  Neither the Veteran nor his representative have asserted that the Veteran was treated for high blood pressure during any period of active duty or active duty training.  Furthermore, the record does not contain any competent medical evidence that links the Veteran's intermittent high blood pressure to any period of active duty or active duty training.  Accordingly direct service connection is not warranted on any basis.  

Clearly, the competent medical evidence of record shows high blood pressure dating back for many years prior to January 2004.  As such, the Board finds that the Veteran's high blood pressure condition preexisted activation to active duty on January 3, 2004.  Because high blood pressure was noted on the January 14, 2004 pre-deployment physical examination report, the presumption of soundness does not apply to the active duty in 2004.

Accordingly, the issue is whether or not the Veteran's high blood pressure was permanently worsened beyond normal progression during the 14 day period of active duty from January 3 to January 17, 2004.  Significantly, the Veteran did not seek treatment for his high blood pressure at any time during that period.  Moreover, a private treatment record dated January 20, 2004 notes that the Veteran denied any symptoms of high blood pressure.  On that occasion, his blood pressure was 160/100, which was actually lower than noted on the active duty pre-deployment physical examination report.  Moreover, a November 2006 post-service private treatment record shows that the Veteran's blood pressure on that occasion was 130/80 without medication.  Indeed, the record shows that the Veteran was not medicated for high blood pressure until May 2007, more than three years following discharge from active duty.  At the February 2011 Travel Board hearing, the Veteran stated that his only daily medications at that time were aspirin a medication for high cholesterol.  

Based on the clinical findings and the evidence of record, the Board finds that the Veteran's high blood pressure was not worsened by any periods of active duty service or active duty training.  Accordingly, the claim must be denied. 

Service Connection for a Heart Murmur

As noted above, in August 2001, a National Guard periodic physical examination showed a diagnosis of heart murmur; grade 3 out of 6 with 6 being the loudest.  The Board accordingly finds the Veteran's heart murmur preexisted active duty service.  

The record shows that the Veteran presented for active duty on January 3, 2004.  Eleven days later, on January 14, 2004, the Veteran underwent a pre-deployment physical examination which again shows a diagnosis of a heart murmur.  

In regards to aggravation, a careful review of the service treatment records shows that the Veteran's preexisting heart murmur was not permanently worsened beyond normal progression due to any incident of the 14 day period of active duty service.  Specifically, an October 2003 private treatment record stated that no sounds were heard in the chest.  Following the diagnosis during active duty, on January 20, 2004, three days following his return home, a private treatment record showed that the Veteran was asymptomatic at that time.  Moreover, a November 2007 private treatment record shows that a heart murmur was no longer present.  Accordingly, the Board finds that the medical evidence of record does not show that the Veteran's heart murmur was aggravated or permanently worsened beyond its normal progression.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



ORDER

Entitlement to service connection for high blood pressure is denied.

Entitlement to service connection for a heart murmur is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


